Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Casull (5,926,988).
Casull discloses a rifle (and inherent method of merely providing the disclosed rifle parts) with all claimed elements including a receiver; a bolt body 10 disposed in the receiver and discretely rotatable about a body axis and axially slidable along the body axis; a bolt handle 18 coupled to the bolt body so as to discretely rotate with the bolt body about the body axis and move with the bolt body along the body axis; a cam 21a coupling the bolt handle to the bolt body; a fulcrum 24 fixed to the receiver such that the cam is configured to engage the fulcrum prior to axially sliding; were the bolt handle pivots about an axis 22 askew to the body axis; a shroud (note that any arbitrary amount of the outer surface 24 of the bolt can be considered a “shroud”) slidably engaged with the receiver; and intermeshing bolt lugs 15 and firing chamber lugs (i.e. breech thread flights column 3, line 40; note that, without further limitations, these thread flights anticipate the claimed “lugs”); and a firing pin (column 3, line 44).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to J. WOODROW ELDRED whose telephone number is (571)272-6901.  The examiner can normally be reached on M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/J. Woodrow Eldred/Primary Examiner, Art Unit 3641                                                                                                                                                                                                        



JWE